               Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


TATA SONS PRIVATE LIMITED,
                                                       Civil Action No. 1:20-cv-8898
                        Plaintiff,

          v.

TELANGANA AMERICAN TELUGU                              COMPLAINT
ASSOCIATION,

                        Defendant.



          Plaintiff Tata Sons Private Limited (“Tata Sons”), for its Complaint against Defendant

Telangana American Telugu Association (the “Association”), alleges as follows:

I.        INTRODUCTION


     1.          This action arises from Defendant Association’s repeated and ongoing

infringement of Plaintiff Tata Sons’ federally registered trademark TATA (the “TATA mark”),

and the Association’s failure to abide by its promise to cease that infringement.

     2.          Tata Sons is the holding company for a global enterprise primarily owned by

charitable trusts. These trusts spend hundreds of millions dollars each year on charitable

endeavors.

     3.          The Association has taken advantage of the goodwill and reputation associated

with Tata Sons and the TATA mark, using the mark to promote the Association and its events,

and to solicit millions of dollars in donations.

     4.          Tata Sons reached an agreement with the Association in 2015 for it to stop this

infringement, but the Association breached that agreement, again infringing the TATA mark.


                                                   1
                 Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 2 of 10




Tata Sons repeatedly sought the Association’s compliance with that agreement for more than a

year, but the Association refused.

II.         PARTIES

       5.         Plaintiff Tata Sons Private Limited, formerly known as Tata Sons, Ltd., is an

Indian company with its principal place of business in Mumbai, India.

       6.         Defendant Telangana American Telugu Association is a Virginia nonstock

corporation with its principal place of business in Glen Allen, Virginia.

III.        JURISDICTION AND VENUE

       7.         This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1338

because this action arises under the laws of the United States, and in particular under an Act of

Congress relating to trademarks. The Court has supplemental jurisdiction over the New York

common law claim pursuant to 28 U.S.C. § 1367(a).

       8.         Personal jurisdiction over the Association is proper because the Association

consented to the jurisdiction of this Court in the Parties’ December 14, 2015 confidential

Settlement Agreement. Venue is proper in this District under 28 U.S.C. § 1391.

IV.         BACKGROUND

            A.    Tata Sons

       9.         Tata Sons is the principal holding company of the Tata Group, a global enterprise

that is one of the largest commercial enterprises in India. The Tata Group is comprised of 30

companies in industries ranging from telecommunications to automobiles to consumer products.

These companies have combined annual revenues of over $100 billion and collectively employ

more than 720,000 people.

       10.        Many of the Tata Group companies operate in the United States, like Tata

Consultancy Services, Jaguar, Land Rover, and Eight O’Clock Coffee.

                                                   2
             Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 3 of 10




     11.       Tata Sons also owns the TATA mark, including all common law rights in the

mark, and is the holder of valid federal registrations, numbers 4031815 and 3963247, for the

mark.

     12.       Tata Sons was founded in 1868 and opened its first offices in the United States in

1945 in New York. The TATA mark has been in active and continuous use in commerce in the

United States since at least that time.

     13.       In addition to its commercial holdings, Tata Sons also performs significant

philanthropic work, including in the United States and India. Two thirds of Tata Sons is owned

by charitable trusts (“the Tata Trusts”). The Tata Trusts are the oldest philanthropic organization

in India and collectively spend more than $200 million a year on charitable causes, with a focus

on education, health, environment, and empowerment. The Tata Trusts also partner with other

international development organizations, like the Bill and Melinda Gates Foundation, USAID,

and the World Bank, as well a range of academic institutions, including Harvard University, the

Massachusetts Institute of Technology, and Stanford University.

     14.       As a result of Tata Sons’ charitable and commercial endeavors, the TATA mark

has strong name recognition in the United States and is a source of valuable goodwill in a variety

of fields, including charitable activities. Tata Sons has expended significant time, money, and

resources marketing and promoting both the Tata Group of companies and the Tata Trusts under

the TATA mark.

        B.     The Association

     15.       Telangana is a state in south-central India formed by an Act of the Indian

Parliament in 2014.

     16.       Defendant is a non-profit organization formed in 2015 to promote, preserve, and

perpetuate the Telangana community in the United States and Canada.
                                                 3
            Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 4 of 10




     17.       The Association solicits charitable contributions aimed at the same social

problems as some of the work of the Tata Trusts, such as helping impoverished Indians and

educating children. The Association refers to its charitable work as “TATA Seva Days.”

       C.      Defendant’s Unauthorized Use of the TATA Mark in 2015

     18.       In 2015, Tata Sons learned that the Association was using the TATA mark to

promote the Association and to solicit donations it said were to be used for charitable purposes.

Examples of the Association’s unauthorized use of the TATA mark included registering the URL

www.tataus.org, and using the mark on its website, Facebook pages, and at various events it

organized, hosted, or sponsored. The Association also used the TATA mark in its logo:




     19.       In May 2015, Tata Sons contacted the Association, notified it that its uses of the

TATA mark constituted trademark infringement, and asked it to cease those uses.

     20.       In December 2015, Tata Sons and the Association entered into a binding, fully

integrated settlement agreement (the “Agreement”). In the Agreement, the Association:

               a.     Acknowledged Tata Sons’ rights, title, and interest in the TATA mark;

               b.     Agreed not to contest the validity or registration of the TATA mark;

               c.     Acknowledged that it had engaged in unauthorized use of the TATA

                      mark;




                                                 4
            Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 5 of 10




               d.     Agreed to desist from further unauthorized use, including using the TATA

                      mark or a confusingly similar mark to promote the Association or its

                      events, sell memberships, or solicit charitable donations; and

               e.     Agreed to cure any breach of the agreement within ten days of receiving

                      notice of such breach.

       D.      Defendant Resumes Its Unauthorized Use

     21.       Despite contracting in the Agreement not to infringe the TATA mark, the

Association nevertheless has resumed using the mark in the United States to promote the

Association and its events, to sell memberships, and to solicit charitable donations. A few

examples of this infringement include:

               a.     Promoting the Association with the TATA mark on the Association’s

                      website, http://www.mytelanganaus.org/T.A.T.A/:




                                                5
 Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 6 of 10




   b.      Using the TATA mark to advertise the Association’s “Mega Convention,”

          including by registering the URL https://tataatc2020.org, and including the

          TATA mark in the convention’s logo:




c. Soliciting corporate sponsorships and other donations using the TATA mark:




                                   6
                Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 7 of 10




                 d.      And using the TATA mark to promote the Association and advertise for

                         Association events on Facebook, YouTube, and other social media sites.

      22.        The Association’s solicitation of donations using the TATA mark has raised

substantial sums. For example, the Association has publicly claimed that it collected over $1.2

million in donations for its 2018 joint convention with the American Telegu Association;

promotional materials for that convention prominently and repeatedly used the TATA mark on

the convention website.

      23.        Beginning on July 1, 2019, counsel for Tata Sons wrote repeatedly to the

Association to provide notice of the Association’s material breach of the settlement agreement,

and to ask the Association to cure that breach within 10 days, including by ceasing and desisting

all use of the TATA mark.

      24.        In the weeks leading up to the filing of this complaint, counsel for Tata Sons also

repeatedly wrote to and called the Association’s President, Bharath Madadi, to again ask the

Association to comply with the settlement agreement. Tata Sons informed the Association that it

would file this action if it did not do so.

      25.        Despite receiving such notice, the Association has refused to cure its material

breach of the settlement agreement and continues to infringe the TATA mark willfully and

without authorization.

V.      CLAIMS FOR RELIEF

                             COUNT I—BREACH OF CONTRACT
                               (NEW YORK COMMON LAW)

      26.        Tata Sons repeats and realleges each and every allegation above as if fully set

forth herein.




                                                  7
                Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 8 of 10




     27.         The Association knowingly and voluntarily entered into the Agreement on

December 14, 2015.

     28.         Tata Sons has fully complied with its obligations under the Agreement.

     29.         The Association has willfully and materially breached its obligations under the

Agreement by engaging in unauthorized use of Tata Sons’ intellectual property, including the

TATA mark, and refusing to cure that breach when notified by Tata Sons.

     30.         The Association’s material breaches of its contractual duties have directly and

proximately caused damages to Tata Sons in an amount to be proven at trial.

                         COUNT II—TRADEMARK INFRINGEMENT
                          (LANHAM ACT, 15 U.S.C. §§ 1114, 1125(a))

     31.         Tata Sons repeats and realleges each and every allegation above as if fully set

forth herein.

     32.         The TATA mark is distinctive and is widely recognized in connection with both

the commercial and charitable endeavors of Tata Sons.

     33.         The TATA mark has also been registered with the United States Patent and

Trademark Office. Tata Sons is the holder of registration numbers 4031815 and 3963247

concerning the TATA mark. These registrations are valid, subsisting, and incontestable.

     34.         The Association was and is aware of Tata Sons’ rights, title, and interest in the

TATA mark, having been informed repeatedly in correspondence with Tata Sons in 2015 and

2019–2020, and having expressly acknowledged those rights in the Agreement.

     35.         The Association knowingly infringed the TATA mark in a variety of promotional

materials, including on its website and in social media. This infringement included using the

TATA mark to solicit charitable donations for purposes similar to the charitable endeavors of

Tata Sons.


                                                   8
             Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 9 of 10




      36.          The Association’s actions constitute use in interstate commerce of a reproduction,

counterfeit, copy, or colorable imitation of the TATA mark in connection with the sale, offering

for sale, distribution, or advertising of any goods or services on or in connection with which such

use is likely to cause confusion, or to cause mistake, or to deceive, in violation of Section 32 of

the Lanham Act, 15 U.S.C. § 1114.

      37.          The Association’s use of the TATA mark is also likely to cause confusion, or to

cause mistake, or to deceive as to the affiliation, connection, or association of the Association

with Tata Sons, or as to the origin, sponsorship, or approval of the Association’s goods, services,

or commercial activities by Tata Sons, in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a). On information and belief, the audience for the Association’s communications

that use the TATA mark consists overwhelmingly of Indian nationals or Indian-Americans who

are highly likely to be familiar with the use of the TATA mark by Tata Sons and affiliated

entities and charitable endeavors. Those individuals are likely to believe that the Association’s

use of the TATA mark connotes that the Association and its activities are affiliated, sponsored,

or approved by Tata Sons.

      38.          As a result of these actions, Tata Sons has been and will continue to be damaged,

and the Association has been and will continue to be unjustly enriched, in an amount to be

proven at trial.

      39.          The Association’s actions have also caused, and continue to cause, irreparable

harm to Tata Sons’ rights in its trademark, reputation, and goodwill. Monetary damages cannot

adequately compensate Tata Sons for this harm. Tata Sons thus has no adequate remedy at law

and seeks permanent injunctive relief pursuant to 15 U.S.C. § 1116.




                                                    9
            Case 1:20-cv-08898 Document 1 Filed 10/23/20 Page 10 of 10




      40.      Furthermore, the Association’s willful infringement of the TATA mark after

promising to cease such infringement, and its failure to cease its infringement after receiving

repeated notices from Tata Sons, are evidence of the Association’s bad faith, making this an

“exceptional case” under 15 U.S.C. § 1117, and entitling Tata Sons to reasonable attorney fees.

VI.    RELIEF REQUESTED

      41.      Tata Sons requests relief as follows:

               a.      A permanent injunction prohibiting the Association from marketing,

                       promoting, advertising, or selling any organization, membership, event,

                       product, or service, or soliciting charitable donations, using a mark

                       identical or confusingly similar to the TATA mark, without authorization

                       from Tata Sons;

               b.      An award of monetary damages in an amount to be proven at trial;

               c.      Pre-judgment and post-judgment interest as permitted by law;

               d.      An award of Tata Sons’ attorneys’ fees, costs, and other expenses; and

               e.      Such other and further relief as is just and proper.



 Dated: October 23, 2020                   WILLIAMS & CONNOLLY LLP

                                           By: /s/ Adam D. Harber
                                           Adam D. Harber (#4487989)
                                           Matthew W. Lachman (pro hac vice application
                                           forthcoming)
                                           650 Fifth Avenue
                                           Suite 1500
                                           New York, NY 10019
                                           Telephone: (202) 434-5000
                                           Fax: (202) 434-5029
                                           aharber@wc.com
                                           mlachman@wc.com

                                           Attorneys for Plaintiff Tata Sons Private Limited
                                                 10
